DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-7 and 19-23) in the reply filed on August 3rd, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Examiner notes the different cpc areas for each group as listed in the restriction requirement as well as that the system claims can be made be a different process or used in a different process other than what is claimed, which leads to a search burden.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hardware device” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanslyke (US 20150351672 A1, cited by applicant).
	Regarding claim 1, Vanslyke teaches a system comprising an analyte sensor comprising a working electrode and a reference electrode (Paragraph 0135:  “In one embodiment, the three electrodes 16, which protrude through the head 14, include a platinum working electrode, a platinum counter electrode, and a silver/silver chloride reference electrode”), the reference electrode comprising a material that is depleted during use of the analyte sensor (Fig. 8B and Paragraph 0356:  “In self-diagnostic modes, a step of sweeping may be performed across varying potentials to determine proper behavior of the sensor, e.g., to detect a reference bias shift indicative of reference electrode depletion or instability due to ischemic conditions”); and 
a hardware device in communication with the analyte sensor, wherein the hardware device is configured to perform operations (Paragraph 0453:  “Certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein”) comprising: 
applying a first bias voltage to the analyte sensor (Paragraph 0356:  “In self-diagnostic modes, a step of sweeping may be performed across varying potentials to determine proper behavior of the sensor”:  one of the varying potentials is considered the first bias voltage and another of the varying potentials is considered the second bias voltage), the first bias voltage less than an operational bias voltage of the analyte sensor (Paragraph 0189:  “In such cases, responsive processing may include the running of a potential sweep in order to detect the shift in the reference bias. Such potential sweeps may be part of a self diagnostics suite of routines”); 
measuring a first current at the analyte sensor (Paragraph 0112:  “A fast-rising potential pulse is enforced on the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time”) when the first bias voltage is applied (Paragraph 0189:  “In such cases, responsive processing may include the running of a potential sweep in order to detect the shift in the reference bias. Such potential sweeps may be part of a self diagnostics suite of routines”); 
applying a second bias voltage to the analyte sensor (Paragraph 0356:  “In self-diagnostic modes, a step of sweeping may be performed across varying potentials to determine proper behavior of the sensor”:  one of the varying potentials is considered the first bias voltage and another of the varying potentials is considered the second bias voltage); 
measuring a second current at the analyte sensor (Paragraph 0112:  “A fast-rising potential pulse is enforced on the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time”) when the second bias voltage is applied (Paragraph 0189:  “In such cases, responsive processing may include the running of a potential sweep in order to detect the shift in the reference bias. Such potential sweeps may be part of a self diagnostics suite of routines”);
detecting a plateau bias voltage (Paragraph 0189:  “In such cases, responsive processing may include the running of a potential sweep in order to detect the shift in the reference bias. Such potential sweeps may be part of a self diagnostics suite of routines”:  shift in reference bias is being considered when the plateau bias voltage ends) using the first current and the second current (Paragraph 0112:  “A fast-rising potential pulse is enforced on the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time”); 
determining that the plateau bias voltage is less than a plateau bias voltage threshold (Paragraph 0356:  “Self diagnostics routines may also be run with transient signals, pulsed signals, or the like, and the same may be scanned over various frequencies. Such a mode may also be employed to test fault behavior at different potentials, as faults may behave differently at different electrode potentials or when the electrode potentials are switched, e.g., as evidenced by a transient response or decay curve”); and 
executing a responsive action at the analyte sensor (Paragraph 0356:  “In some cases the fault may be automatically remedied”).

	Regarding claim 2, Vanslyke teaches a system wherein applying the first bias voltage and applying the second bias voltage comprises continuously sweeping the bias voltage of the analyte sensor along a range including the first bias voltage and the second bias voltage (Paragraph 0189:  “In such cases, responsive processing may include the running of a potential sweep in order to detect the shift in the reference bias. Such potential sweeps may be part of a self diagnostics suite of routines” and Paragraph 0356:  “Self diagnostics routines may also be run with transient signals, pulsed signals, or the like, and the same may be scanned over various frequencies”).

Regarding claim 3, Vanslyke teaches a system wherein detecting the plateau bias voltage (Paragraph 0356:  “In self-diagnostic modes, a step of sweeping may be performed across varying potentials to determine proper behavior of the sensor, e.g., to detect a reference bias shift indicative of reference electrode depletion”) comprises determining that the first current is less than a current threshold (Paragraph 0112:  “A fast-rising potential pulse is enforced on the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time”, Paragraph 0356:  “In self-diagnostic modes, a step of sweeping may be performed across varying potentials to determine proper behavior of the sensor, e.g., to detect a reference bias shift indicative of reference electrode depletion”, and Paragraph 0309:  “threshold detection for rate of change may be used to detect upward or downward spikes”:  detecting spikes and dips inherently applies to plateaus as well).

Regarding claim 5, Vanslyke teaches a system wherein the operations further comprises: determining stage of life data (Paragraph 0290:  “In some embodiments, a plurality of risk factors may be evaluated that are indicative of sensor EOL, for example using risk factor instruction(s), algorithm(s) and/or function(s). In general EOL symptoms are progressive, e.g., not all symptoms (or episodes) indicate sensor failure. Each of the risk factors may be evaluated periodically or intermittently as often as with the receipt of sensor data (e.g., every 5 minutes) or more intermittently (e.g., every few hours or every day)”) for the analyte sensor (Paragraph 0289:  “Another type of fault involves the sensor end of life (“EOL”)”) using the plateau bias voltage (Paragraph 0356:  “In self-diagnostic modes, a step of sweeping may be performed across varying potentials to determine proper behavior of the sensor, e.g., to detect a reference bias shift indicative of reference electrode depletion”); and displaying the stage of life data at a user interface (Paragraph 0289:  “To prevent use beyond the useful life, some embodiments notify a user to change the sensor after it has been determined that the sensor should no longer be used” and Paragraph 0172:  “In some embodiments, prompts or messages can be displayed on the user interface to convey information to the user”).

	Regarding claim 6, Vanslyke teaches wherein the responsive action comprises applying a compensation to a third sensor current generated by the sensor (Paragraph 0112:  “A fast-rising potential pulse is enforced on the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time” and Paragraph 0356:  “In self-diagnostic modes, a step of sweeping may be performed across varying potentials to determine proper behavior of the sensor, e.g., to detect a reference bias shift indicative of reference electrode depletion”).

	Regarding claim 7, Vanslyke teaches a sytem wherein the responsive action comprises: ceasing to provide a bias current to the analyte sensor (Paragraph 0445:  “”); and displaying at a user interface an indication that a sensor session for the analyte sensor is ended (Paragraph 0172:  “In some embodiments, prompts or messages can be displayed on the user interface to convey information to the user”).

	Regarding claim 19, Vanslyke teaches an analyte sensor system, comprising: an analyte sensor comprising a working electrode and a reference electrode (Paragraph 0135:  “In one embodiment, the three electrodes 16, which protrude through the head 14, include a platinum working electrode, a platinum counter electrode, and a silver/silver chloride reference electrode”); and 
a hardware device in communication with the analyte sensor, wherein the hardware device is configured to perform operations (Paragraph 0453:  “Certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein”) comprising: 
receiving an analyte sensor current signal generated by the analyte sensor, the analyte sensor current signal indicative of an analyte concentration in a host (Paragraph 0112:  “an electrochemical measuring technique used for electrochemical analysis or for the determination of the kinetics and mechanism of electrode reactions. A fast-rising potential pulse is enforced on the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time” and Paragraph 0157:  “the sensor to enable measurement of a current value indicative of the analyte concentration in the host”); 
determining that the analyte sensor current exhibits a rate of reduction greater than a rate of reduction threshold (Paragraph 0318:  “When the oxygen level reduces below a threshold value, the enzyme electrode current drops (“oxygen starvation”) while the glucose concentration remains constant. This oxygen starvation may result in reduced accuracy, as lower than actual glucose levels may be reported. Oxygen starvation can occur late in sensor life”); 
determining that a membrane impedance meets a membrane impedance condition (Paragraph 0280:  “The use of impedance data in determining clinical context information is explained more fully in U.S. Patent Publication No. US-2012-0265035-A1, owned by the assignee of the present application and herein incorporated by reference in its entirety. Exemplary uses of impedance data, as well as devices to calculate impedance, are described below”:  Pg Pub No. US-2012-0265035-A1 Paragraph 0374:  the impedance does not exceed the threshold, then the process 2100 ends at step 2114”); and 
(Paragraph 0335:  “the processor module is configured to suspend display of sensor data during verification or determination of a likelihood of recovery, after which the processor module may be configured to either re-allow display of sensor data if it is determined that the sensor has recovered from the EOL symptoms”).

	Regarding claim 20, Vanslyke teaches a system wherein the compression low response comprises suspending reporting of analyte concentration values from the analyte sensor (Paragraph 0335:  “the processor module is configured to suspend display of sensor data during verification or determination of a likelihood of recovery, after which the processor module may be configured to either re-allow display of sensor data if it is determined that the sensor has recovered from the EOL symptoms”).

	Regarding claim 21, Vanslyke teaches a system wherein the compression low response comprises applying a compensation to generate analyte concentration values from the analyte sensor (Paragraph 0357:  “For example, one type of compensation is to provide a predicted, forecasted, or expected analyte concentration value over the duration of the fault”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke in view of Estes (US 20130245981 A1, cited by applicant).
Regarding claim 4, Vanslyke teaches the operations further comprising determining a current response of the analyte sensor using the first current and the second current (Paragraph 0112:  “A fast-rising potential pulse is enforced on the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time” and Paragraph 0356:  “In self-diagnostic modes, a step of sweeping may be performed across varying potentials to determine proper behavior of the sensor, e.g., to detect a reference bias shift indicative of reference electrode depletion”).
Vanslyke fails to teach wherein detecting the plateau bias voltage comprises determining a bias voltage at which a slope of the current response is about zero.
Estes teaches wherein detecting the plateau bias voltage (Fig. 13A: voltage before t1) comprises determining a bias voltage (Paragraph 0221: “The input voltage 1300 applied to the analyte sensor initially corresponds to the bias voltage”) at which a slope of the current response is about zero (Fig. 13B:  current slope approximately zero until t2”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plateau detection of Estes to the plateau detection of Vanslyke, because it can help better determine if the sensor is new or used (Paragraph 0223-0225 of Estes). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke in view of Bohm (US 20120262298 A1, cited by applicant).
	Regarding claim 22, Vanslyke fails to teach a system wherein determining that the membrane impedance meets the membrane impedance condition 156comprises determining that the membrane impedance is less than a threshold impedance.
(Paragraph 0374:  the impedance does not exceed the threshold, then the process 2100 ends at step 2114”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the impedance determination of Bohm with the impedance measurements of Vanslyke, because the reference is incorporated into Vanslyke in its entirety already, as well as helps to better define variables that have an effect on the current of the sensor (Vanslyke Paragraph 0280:  “The use of impedance data in determining clinical context information is explained more fully in U.S. Patent Publication No. US-2012-0265035-A1, owned by the assignee of the present application and herein incorporated by reference in its entirety. Exemplary uses of impedance data, as well as devices to calculate impedance, are described below” and Paragraph 0339 of Bohm).

Regarding claim 23, Vanslyke fails to teach a system wherein determining that the membrane impedance meets the membrane impedance condition comprises determining that a rate of reduction of the membrane impedance is greater than an impedance rate threshold.
Bohm teaches a system wherein determining that the membrane impedance meets the membrane impedance condition comprises determining that a rate of reduction of the membrane impedance is greater than an impedance rate threshold (Paragraph 0339:  “it is believed that certain embodiments of sensors provide a direct relationship between a change in current in response to a voltage step to the sensor's membrane impendence characteristics” and Paragraph 0336:  “or comparing the determined complex impedance to a threshold or range of predetermined complex impendence values”:  complex impedance is using current and impedance).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (Vanslyke Paragraph 0280:  “The use of impedance data in determining clinical context information is explained more fully in U.S. Patent Publication No. US-2012-0265035-A1, owned by the assignee of the present application and herein incorporated by reference in its entirety. Exemplary uses of impedance data, as well as devices to calculate impedance, are described below” and Paragraph 0339 of Bohm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        


/PATRICK FERNANDES/Primary Examiner, Art Unit 3791